Citation Nr: 1809715	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for hammertoes.

2. Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral patella femoral syndrome.

3. Entitlement to service connection for hammertoes.

4. Entitlement to service connection for bilateral patella femoral syndrome.

5. Entitlement to an increased rating for service connected degenerative joint disease, status post right shoulder fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to February 1988.	

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2013 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017. The hearing transcript is associated with the record. Additional evidence was submitted in connection with the hearing, accompanied by a waiver of initial RO consideration of the evidence.

The issues of entitlement to service connection for hammertoes on a de novo basis and entitlement to an increased rating for service connected degenerative joint disease, status post right shoulder fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. An unappealed June 1988 rating decision denied service connection for bilateral patella femoral syndrome (claimed as bilateral knee condition) and hammertoes.

2. Evidence received since the June 1988 rating decision relate to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for bilateral patella femoral syndrome (claimed as bilateral knee condition) and hammertoes.

3. The Veteran does not have bilateral patella femoral syndrome.

4. The preponderance of the competent and credible evidence of record is against finding that a bilateral knee disorder was incurred in or related to active duty or that arthritis of the knees was manifested to a compensable degree within one year of separation from active duty.


CONCLUSIONS OF LAW

1. The June 1988 rating decision which denied service connection for bilateral patella femoral syndrome (claimed as bilateral knee condition) and hammertoes is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103  (2017).

2. Evidence received since the June 1988 rating decision is new and material, and the Veteran's claim of entitlement to service connection for bilateral patella femoral syndrome (claimed as bilateral knee condition) is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Evidence received since the June 1988 rating decision is new and material, and the Veteran's claim of entitlement to service connection for hammertoes is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. A bilateral knee disorder was not incurred or aggravated in active military service and arthritis of the knees may not be presumed to have been so incurred. 38 U.S.C. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated December 2012. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available VA treatment and examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. New and Material Evidence

Generally, a claim denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104 (b), 7105(c). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108. New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service connection claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously denied claim.

The June 1988 rating decision denied service connection for bilateral femoral syndrome (claimed as bilateral knee condition) and hammertoes. The RO found that the Veteran's bilateral femoral syndrome and hammertoes were not service connected because there were no chronic residuals reflecting current diagnoses of the claimed disabilities.

Since this decision became final, the Veteran has submitted VA and private medical treatment and examination records which note a diagnosis of bilateral knee conditions. In June 2017, the Veteran also gave testimony in which he detailed that he was diagnosed with bilateral knee conditions and hammertoes in service and has continued to suffer from bilateral knee and hammertoe symptomology since service. 

Based on the foregoing evidence, the Board finds that the low threshold requirement for new and material evidence is satisfied with respect to the claims for bilateral patella femoral syndrome and hammertoes. Shade v. Shinseki, 24 Vet. App. 110 (2010). The evidence is material because it relates to unestablished facts necessary to establish the claim, and the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156 (a) (2017). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims. See Shade, 24 Vet. App. at 117. Thus, the claims for bilateral patella femoral syndrome and hammertoes are reopened.

III. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (a). When aggravation of a non service connected disability is proximately due to or the result of a service connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his bilateral patella femoral syndrome, claimed as a bilateral knee condition, developed as a result of his active service. At his June 2017 hearing, the Veteran asserted that he was diagnosed with retro patella femoral pain syndrome while in service. He further testified that his condition causes knee instability, pain, and constant falling. 

Service treatment records note a diagnosis of right greater than left patella femoral syndrome beginning in January 1986. An October 1987 Medical Discharge Board record noted the Veteran complained of right greater than left knee pain in the retropatellar area associated with swelling and giving way of his knees, and the subsequent examination noted the knees had full range of motion with good stability. A March 1979 treatment record notes trauma to the right knee cap and progressive pain in the patella area.   

A July 2013 VA examination report noted a 1980 diagnosis of patella femoral syndrome but only a current diagnosis of mild degenerative arthritis of the bilateral knees. The examination report recorded the Veteran's complaints of progressive knee pain since 2008, pain under the patella, and difficulty walking. After a radiograph of both knees, the examiner opined there was no acute fracture or dislocation of either knee and minimal to very mild degenerative change of the bilateral knees. Finally, the examiner opined that it was less likely than not that the Veteran's claimed retro patella pain syndrome was incurred in or caused by service. As rationale for her opinion, the examiner noted the Veteran reported his bilateral knees began to hurt him around 2007, or twenty five years after military separation. The examiner also noted the Veteran had several jobs over the past twenty five years where he was required to walk on hard surfaces, his body mass index was greater than 30 since 2007 which increased the risk of developing degenerative joint disease in his knees, and there was no evidence of chronicity of pain after military separation. Additionally, the examiner noted that the bilateral knee imaging done in April 2013 revealed the Veteran's subjective report of pain was exaggerating in comparison to objective findings. It was the examiner's opinion that the bilateral degenerative joint disease found in both knees was consistent with normal age-related changed and the result of obesity, lack of physical activity, and prior occupational requirements. 

VA medical treatment records reflect the Veteran's continued complaints of bilateral knee pain. A September 2016 note diagnoses both knees with degenerative joint disease, and a March 2016 note reflects complaints of bilateral knee swelling, stiffness, and pain with prolonged standing. Further treatment notes reflect treatment for bilateral knee arthritis. No medical treatment notes diagnose bilateral patella syndrome.  

The Veteran's lay statements of record are competent insofar as they report symptomatology which is capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, to the extent that the Veteran asserts a nexus between his claimed bilateral patella syndrome and his active duty, the Board finds them to be less probative, as the Veteran is not shown to possess expert knowledge which would enable him to render such a nexus opinion. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). As such, his lay statements concerning a nexus between his claimed disability and active service do not constitute competent medical evidence and lack probative value. The Board gives greater probative weight to the July 2013 VA examiner's opinion as it is both well-reasoned and thorough, having considered the entire record, including the Veteran's medical history and contentions, and provide specific medical evidence for the opinions rendered. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the Veteran is not entitled to service connection for bilateral patella syndrome. See 38 C.F.R. §§ 3.303, 3.304. The July 2013 VA examiner found the Veteran to have no current diagnosis of or medical treatment for bilateral patella syndrome. There is simply no competent and probative evidence of record to contradict the examiner's conclusion; medical treatment notes are silent concerning any current diagnosis of bilateral patella syndrome. 

Further, the evidence does not support the Veteran's assertions regarding the current existence of bilateral patella syndrome. A review of his available service treatment records do reflect complaint of and treatment for bilateral patella syndrome during active service; however, post-service evidence does not establish that he has a current diagnosis of bilateral patella syndrome. To that end, the Board notes that the Veteran has not been found to have bilateral patella syndrome on examination. In the absence of proof of an underlying diagnosis of bilateral patella syndrome, there can be no valid claim as to that issue. See Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of any current bilateral patella syndrome condition, the Board must conclude the Veteran does not currently suffer from any such disability and must thus deny the Veteran's claim as to that particular issue. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for bilateral patella syndrome. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

ORDER

New and material evidence having been submitted, the claim of service connection for bilateral patella femoral syndrome is reopened. To this extent only, the claim is granted.

New and material evidence having been submitted, the claim of service connection for hammertoes is reopened. To this extent only, the claim is granted

Entitlement to service connection for bilateral patella syndrome is denied.


REMAND

The Veteran last underwent a VA examination for his right shoulder in July 2013. At the June 2017 hearing, the Veteran's representative asserted that the examination opinion was based on, among several things, inaccurate range of motion measurements. Based on this assertion, the Veteran's representative requested that the appeal be remanded for a new VA examination. Additionally, the Board notes that recently, in Correia v. McDonald, 28 Vet. App. 158   (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint. As the July 2013VA examination does not comply with Correia, it is inadequate.

Also, the Veteran claims that his hammertoe disability is etiologically related to his active military service. His service treatment records document complaint of a hammertoe and his medical evaluation board report specifies a diagnosis of "right greater than left fifth hammertoe". As the Veteran has not been afforded a VA examination with respect to his claimed hammertoe disability, the Board finds that remand is appropriate for a VA examination with a medical opinion to be accomplished in order to address outstanding questions of current diagnosis and nexus. 38 C.F.R. § 3.159 (c)(4) (2017).

The Board also notes that the most recent VA treatment records for the Veteran's right shoulder associated with the claims file are dated July 2011. On remand, the AOJ should obtain any outstanding VA treatment records related to the Veteran's right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records. All requests and responses for the records must be documented. 

2. Thereafter, schedule the Veteran for a VA examination to address his claim of service connection for hammertoes and to determine the current severity of his service connected degenerative joint disease, status post right shoulder fracture. The examiner should be provided with access to the electronic claims file.  The examiner is requested to address the following:

For the Veteran's claimed hammertoe disability, the examiner should clearly indicate whether the Veteran is diagnosed with hammertoes, either currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved) and provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during active duty service or is otherwise medically related to such service.

For the Veteran's right shoulder, the examiner should determine the effective range of motion in the Veteran's right shoulder and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test. If any of these findings are not possible, please provide an explanation.

The examiner should further measure and record all subjective and objective symptomatology, to include any ankylosis and any functional impairment. The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

3. Thereafter, readjudicate the claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The remaining claims on appeal should then be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


